EXHIBIT 21 SUBSIDIARIES OF THE COMPANY 323 Railroad Corp., a Connecticut Corporation UB Darien, Inc., a Connecticut Corporation UB Danbury, Inc., a Connecticut Corporation UB Somers, Inc., a New York Corporation UB Dockside, LLC, a Delaware Limited Liability Company UB Railside, LLC, a Delaware Limited Liability Company UB Yorktown, LLC, a Delaware Limited Liability Company UB Stamford, L.P., a Delaware Limited Partnership UB Rye, LLC, a New York Limited Liability Company UB Ironbound L.P., a Delaware Limited Partnership UB Ironbound GP, LLC, a Delaware Limited Liability Company UB New Milford, LLC, a Delaware Limited Liability Company Carmel Movie Theater, Inc., a New York Corporation UB Midway I, LLC, a Delaware Limited Liability Company UB Midway II, LLC, a Delaware Limited Liability Company UB Katonah, LLC, a Delaware Limited Liability Company UB Putnam, LLC, a Delaware Limited Liability Company UB Litchfield, LLC, a Delaware Limited Liability Company UB Solar, Inc., a New Jersey Corporation
